Citation Nr: 0213900	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-24 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 30, 
1996, for the grant of service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran served on active duty in the Army from May 1942 
to November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the RO 
in Newark, New Jersey.  In that decision, the RO granted 
service connection for degenerative joint disease of the 
lumbar spine and assigned a 40 percent evaluation, effective 
August 30, 1996.  The veteran appealed the effective date 
assigned and argued that it should have been July 29, 1948.  
The St. Petersburg, Florida RO certified the case to the 
Board.

The Board issued a decision in this appeal in February 2001, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In May 2002, the CAVC 
remanded for consideration of the applicability of the 
Veterans Claims Assistance Act of 2000 by the Board in the 
first instance, and, if necessary, to readjudicate the issue 
on the merits.  The current decision of the Board responds to 
the mandate of the Court. 


FINDINGS OF FACT

1.  In November 1945, the veteran submitted an application 
for benefits (VA Form 526) to the VA; he claimed entitlement 
to service connection for several conditions, but made no 
mention of any back problem.

2.  In a December 1948 rating decision, the RO denied service 
connection for lumbosacral strain; the veteran was notified 
of the denial in a letter sent by the RO to his address of 
record that same month, but he did not appeal the denial.

3.  In October 1950, the veteran submitted a VA Form P-9 to 
the RO in which he stated that he wanted to appeal for 
service connection for a spinal condition.

4.  In November 1950, the veteran, in response to an October 
1950 letter from the RO concerning the scheduling of a 
hearing, signed his name to the words "Appeal Withdrawn."

5.  In November 1950, the RO sent a letter in response saying 
that the appeal had been canceled.

6.  On August 30, 1996, the veteran submitted a VA Form 21-
4138 in which he asked for service connection for his back.

7.  In a July 1999 rating decision, service connection for 
degenerative joint disease of the lumbar spine was granted, 
effective from August 30, 1996.

8.  No claim for service connection for a back disability was 
filed between November 1950 and August 1996.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
August 30, 1996, for the award of service connection for the 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
5107(b), 5110, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.151, 3.160, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In November 1945, the veteran submitted an application for 
benefits (VA Form 526) to VA.  In that document, he claimed 
entitlement to service connection for several conditions, but 
made he made no mention of any back problem or any back pain 
or injury.  A November 1945 rating decision did not address 
service connection for a back disability.  The RO denied 
service connection for lumbosacral strain in a rating 
decision issued in December 1948.  The veteran was notified 
of the denial in a letter sent by the RO to his address of 
record that same month.  There is no indication that the 
letter was not delivered by the Post Office, nor is there any 
allegation of record that the veteran did not receive that 
notice letter.  The letter also informed the veteran that he 
could appeal the decision at any time within one year from 
the date of the letter.  The veteran did not appeal the 
December 1948 denial of service connection within one year.  
That rating decision is final.

On September 21, 1950, the RO informed the veteran that his 
service-connected kidney disability had improved, and would 
be rated 10 percent rather than 30 percent; that his other 
service-connected disability remained 20 percent disabling; 
and that his combined disability evaluation would be 30 
percent rather than 40 percent.  In October 1950, the veteran 
submitted to the RO a VA Form P-9 (Claimant's Appeal to 
Administrator of Veterans' Affairs), in which he stated that 
he appealed for increased rating for his kidney condition and 
also appealed for service connection for a back or spinal 
condition.  He also requested a personal hearing.  In 
November 1950, the veteran, on the October 1950 letter from 
the RO concerning the scheduling of a personal hearing that 
was undertaken as a result of the October 1950 VA Form P-9, 
signed his name to the words "Appeal Withdrawn."  In 
November 1950, the RO sent a letter in response saying that 
the appeal had been canceled in accordance with his request 
of October 25, 1950.  The veteran was also informed that it 
was his privilege to re-open his appeal at any time in the 
future by informing the RO of his intent within one year from 
September 1, 1950.

On a VA Form 21-4138 associated with the claims file on 
August 30, 1996, the veteran asked for service connection for 
his back.  By a July 1999 rating decision, the RO granted 
service connection for degenerative joint disease of the 
lumbar spine, effective August 30, 1996. 

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, the veteran's 
claim for service connection for a back disorder was 
disallowed in the December 1948 rating decision.  The notice 
letter associated with this rating decision clearly stated 
that he had one year from the date of the denial to appeal.  
However, the veteran did not submit any communication 
whatsoever within the next year.  This rating decision is now 
final.

Thereafter, the veteran apparently initiated an attempt to 
appeal the denial of service connection in October 1950, but 
withdrew the matter in November 1950.

In July 1990, he submitted a VA Form 21-527, stating that he 
wanted a physical examination for a rating increase.  He also 
attached a private urologist's statement that the veteran was 
suffering from peripheral neuropathy and that a chronic 
lumbar radiculopathy could not be excluded based on his past 
history of back trauma.  However, the urologist did not 
provide any details as to the nature of the veteran's history 
of back trauma.

In September 1990, the veteran's representative submitted a 
letter to the RO stating that the veteran had submitted a 
request for 100 percent service-connected disability in July 
1990.  The representative also submitted private medical 
records dated in August 1989 and August 1990, which revealed 
that the veteran was suffering from low back pain, peripheral 
neuropathy and spinal stenosis.  The August 1989 record also 
indicated that, in view of the history of back trauma, a 
chronic lumbar radiculopathy could not be excluded.  Again, 
no details as to the nature of the back trauma were included.

Thereafter, the RO issued two rating decisions (dated in 
December 1990 and January 1991) in which increased disability 
ratings were denied.  The veteran was sent notice of the 
denials in December 1990 and February 1991, but did not 
respond to either notice letter. 

The next communication received from the veteran was the VA 
Form 21-4138 received by the RO on August 30, 1996.  In this 
document, the veteran recounted an injury to his back caused 
by a bomb blast.  He stated that he had suffered from back 
problems from that time.  

In September 1997, the veteran submitted, through his 
representative, medical evidence that was said to be new and 
material evidence on the question of entitlement to service 
connection for a back disorder.  The evidence submitted 
included copies of service medical records, VA hospital 
records dated in May 1948, and VA medical examinations 
conducted in July 1948, and January 1947.  However, these 
records had already been considered by the RO in December 
1948.  Also included was a copy of a February 1947 private 
physician's report, which reported that the veteran had 
injured his back in 1942 in basic training.  Medical opinions 
linking the veteran's current lumbar spine disorder to 
service were entered in the record in November 1998 and May 
1999.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  In this case, service connection for 
the veteran's lumbar spine disability was eventually granted 
on the basis of the submission of new and material evidence.  
The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  

There is nothing in the evidence of record submitted between 
December 1948 and August 1996 that could be construed as a 
claim to reopen the claim for service connection for a lumbar 
spine disability, except for the October 1950 VA Form P-9 
(which was withdrawn by the veteran in November 1950).  Since 
the RO has granted benefits as of the date the veteran filed 
his petition to reopen his claim, it has already assigned the 
earliest possible effective date for the grant of such 
benefits.  In light of the foregoing, the August 30, 1996, 
date must be accepted as the date of claim for purposes of 
determining an effective date for the grant of service 
connection.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

Therefore, it is clear, in considering whether an effective 
date earlier than August 30, 1996 could be assigned, that the 
latter of the two dates (i.e., the date of receipt of the 
claim or the date entitlement arose), is to be used for the 
effective date and not the earlier.  Thus, the proper 
effective date, based on the current evidence of record, is 
August 30, 1996, (the date of the date of the receipt of the 
claim submitted after a final disallowance).  The law is 
dispositive, and the claim concerning an effective date prior 
to August 30, 1996, for the grant of service connection for 
degenerative disc disease of the lumbar spine, must be denied 
due to a lack of entitlement under the law. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of the prosecution of this claim.  Among other 
things, the VCAA eliminated the well-grounded-claim 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 
(West Supp. 2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will consider 
the applicability of the regulations implementing the VCAA as 
they pertain to the claim at issue.

The CVAC has stated that while the VCAA is a reason to remand 
"many, many claims . . . it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001)(en banc).  Indeed, the CVAC has held that the VCAA is 
not applicable in all cases.  For example, the VCAA has been 
held inapplicable to a matter of pure statutory 
interpretation (such as a claim for payment of accrued 
interest on an award of past-due disability benefits).  Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).  The CVAC has also 
concluded that the VCAA was not applicable where the veteran 
was fully notified and aware of the type of evidence required 
to substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In Foxx v. Principi, No. 01-1287, slip op. at 6, (U.S. Vet. 
App. July 9, 2002) (single-judge nonprecedential memorandum 
decision), cited herein only for guidance, it was concluded 
that "[t]he appellant, by statute, does not qualify for an 
earlier entitlement date; for this reason, the Board's 
failure to discuss the VCAA is harmless.  Because there is no 
additional assistance that would help substantiate the 
appellant's claim therefor, a remand pursuant to the VCAA is 
not necessary."  See also Wensch v. Principi, 15 Vet. App. 
362 (2001) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply); and also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"). 

The Board's decision in this case turns on the procedural 
facts, which are not in dispute, and on the applicable law, 
which is also clear.  Thus, as this is essentially a matter 
of pure statutory interpretation, the VCAA arguably does not 
even apply to the veteran's claim.  In any case, in November 
1999, the RO sent the veteran a statement of the case which 
referenced the laws and regulations pertinent to his claim 
and discussed the relevant evidence.  He also received a copy 
of the Board's February 2001 decision.  Together, these 
documents have listed the evidence considered, the legal 
criteria for determining whether an earlier effective date 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby clearly informing the veteran of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date.

The record shows that the RO considered all relevant records 
(including the veteran's November 1945 application for 
benefits, the pre-July 1999 rating decisions and letters, the 
claims form file in August 1996, and various other written 
statements submitted by the veteran and his representative).  
The veteran has not asserted that there are any outstanding 
records to be considered (in fact, in a September 2002 
memorandum, he indicated that there was no further evidence 
to submit).  Moreover, since the question in this case is 
purely legal, no cexamination or medical opinion is 
necessary. 

To the extent they even apply in this case, the VCAA 
requirements have been substantially met by the RO, and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding this case to 
the RO, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the 

veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

ORDER

The assignment of an effective date earlier than August 30, 
1996, for the grant of service connection for degenerative 
joint disease of the lumbar spine, is denied.



		
Mary Gallagher
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

